Exhibit 10.16




EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into as of
March 1, 2019 by and between Synalloy Corporation, a Delaware corporation (the
“Corporation”), and J. Kyle Pennington, a resident of Kingsport, Tennessee (the
“Employee”).
RECITALS
WHEREAS, the Corporation and the Employee executed and delivered an Employment
Agreement dated January 11, 2016 and a Confidentiality, Non-Competition and
Non-Solicitation Agreement dated May 31, 2015 (collectively, the “Prior
Agreement”); and
WHEREAS, the Corporation and the Employee desire to terminate the Prior
Agreement and to effectuate this Agreement as of March 1, 2019 according to the
terms herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the above premises and the terms and
provisions hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, and intending to
be legally bound hereby, the Corporation and the Employee hereby agree as
follows:     
1.Employment. The Corporation and the Employee hereby terminate the Prior
Agreement effective March 1, 2019. The parties agree this Agreement then and
thereafter shall be the sole employment agreement between the Corporation and
the Employee pursuant to the terms and provisions set forth herein. The
Corporation agrees to employ the Employee and the Employee agrees to serve as
President of Synalloy Metals, Inc. Bristol Metals, LLC, and Palmer of Texas
Tanks, Inc., all wholly owned subsidiaries of the Corporation (collectively,
“Synalloy Metals”), and in such other capacities as the Board of Directors of
the Corporation (the “Board”) may designate from time to time, for a period of
one (1) year beginning March 1, 2019, the


1

--------------------------------------------------------------------------------




effective date of this Agreement (this original term together with any
extensions thereof shall be referred to collectively as the “Term”); provided,
however, that, commencing on March 1, 2020 and on each one-year anniversary of
this Agreement thereafter, the Term shall automatically be extended for one (1)
additional year unless, not later than ninety (90) days prior to the conclusion
of the then current Term, the Corporation or Employee shall have given written
notice that it does not wish to extend this Agreement; provided, further, that
in no event shall any termination of this Agreement result in any forfeiture of
rights that accrued prior to the date of such termination. During the Term, the
Employee shall devote his full time, attention, skill and efforts to the
performance of his duties for the Corporation.
2.Compensation. Subject to the Committee’s (as defined below) annual review and
adjustment as set forth herein, the Corporation shall pay the Employee during
the Term hereunder a base salary of Two Hundred Ninety Five Thousand and No
Dollars ($295,000.00) per year (the “Base Salary”) together with the Incentive
Plan compensation payable as provided in Section 3 below, and except as
otherwise provided in this Agreement. The Base Salary shall be payable monthly
or on a less frequent basis by mutual agreement. The Compensation & Long-Term
Incentive Committee of the Board (the “Committee”) shall review the Employee’s
Base Salary on an annual basis. Based on such reviews, the Committee may adjust
the Base Salary on an annual basis.
3.Incentive Plan. In addition to the Base Salary provided for in Section 2
above, for each fiscal year during which Employee serves as President of
Synalloy Metals and provided Employee is in the employ of the Corporation on the
last day of such fiscal year (except as provided in Sections 7 and 8 hereof),
the Employee shall be entitled to a cash incentive (the “Cash Incentive”) and an
equity incentive (the “Equity Incentive”) as provided for in the


2

--------------------------------------------------------------------------------




incentive plan (the “Incentive Plan”) established by the Committee before the
beginning of each of the Corporation’s fiscal years.
The provisions of this Section 3 shall apply only to the Incentive Plan in
effect for the applicable year during the Term. Each year’s Incentive Plan is
developed and approved by the Committee, in its sole discretion, on an annual
basis. Nothing set forth herein shall be construed to guarantee that an
Incentive Plan will be effective for any year during the Term. The right of the
Employee to Cash Incentive payments and Equity Incentive grants shall be
governed solely by the Incentive Plan, if any, approved by the Committee in its
absolute discretion for the relevant year.
4.Other Benefits. Employee shall be eligible to participate in all employee
benefits plans in accordance with the terms of such plans.
5. Death or Disability. If because of death or illness, physical or mental
disability, or other incapacity, certified by a physician acceptable to the
Corporation, Employee shall fail to render the services provided for by this
Agreement, or if Employee contracts an illness or injury, certified by a
physician acceptable to the Corporation, which will permanently prevent the
performance by him of the services provided for by this Agreement, then the Base
Salary provided for in Section 2 hereof shall continue until the next
anniversary date of this Agreement but in no event less than three (3) months,
along with incentive payments as defined in the Incentive Plan.
6.Termination for Cause; Resignation. Nothing in this Agreement shall be
construed to prevent the Corporation from terminating Employee’s employment
hereunder at any time for cause. Fraud, dishonesty, gross negligence, willful
misconduct, misappropriation, embezzlement, material violation of any code of
conduct adopted by the Board, excessive


3

--------------------------------------------------------------------------------




absences from work, entry of any order by the Securities and Exchange Commission
pursuant to Section 21C of the Securities Exchange Act of 1934 (the “Exchange
Act”) or Section 8A of the Securities Act of 1933 prohibiting Employee from
serving as an officer or director of an issuer that has a class of securities
registered pursuant to Section 12 of the Exchange Act or that is required to
file reports pursuant to Section 15(d) of the Exchange Act, or the like, or any
act or omission reasonably deemed by the Board to have been disloyal to the
Corporation shall constitute cause for termination. Termination for cause by the
Corporation pursuant to this Section 6 shall not constitute a breach of this
Agreement by the Corporation, and shall release the Corporation from all of its
obligations pursuant to this Agreement (including without limitation any
obligation to pay any Cash Incentive or Equity Incentive as described in Section
3) other than the obligation to pay any accrued but unpaid portion of Employee’s
Base Salary. Additionally, Employee may resign his employment with the
Corporation at any time prior to the conclusion of the then current Term,
provided that such resignation would constitute a release of the Corporation of
all of its obligations pursuant to this Agreement (including without limitation
any obligation to pay any Cash Incentive or Equity Incentive as described in
Section 3) other than the obligation to pay any accrued but unpaid portion of
Employee’s Base Salary.
7.Termination Without Cause; Failure to Renew Agreement. The Corporation shall
have the right to terminate the Employee at any time without cause or, in its
sole discretion, not to renew this Agreement for any reason at the end of a then
current Term. Upon the occurrence of either circumstance, Employee shall
receive, in addition to the Corporation’s accrued obligations with respect to
Employee’s Base Salary and pro-rata portion of the current year’s Incentive Plan
compensation at the Target Level, as defined in the current Incentive Plan, the
following as severance, provided that Employee agrees to, signs, and does not
revoke a


4

--------------------------------------------------------------------------------




separation agreement presented by the Corporation that includes standard terms
such as a release of all claims against the Corporation and reaffirms the
restrictive covenants set forth in Section 9 herein: (i) three-quarters (0.75)
times Employee’s current Base Salary, which at the Corporation’s option may be
paid in the form of a lump-sum payment within ninety (90) days of termination or
over the course of nine (9) months in accordance with the Corporation’s normal
payroll schedule, (ii) one-half (0.5) times the average of the two (2) most
recent Cash Incentive payments and Equity Incentive awards received by the
Employee, which payment (lump sum) and award shall be made to Employee within
ninety (90) days of termination, (iii) a lump sum payment to the Employee equal
to the cost of COBRA health insurance premiums (for then-currently enrolled
medical and dental policies and coverages) for twelve (12) months following the
date of termination, and (iv) immediate vesting in one hundred percent (100%) of
any previously granted Equity Incentives and grants of stock options (“Stock
Options”) under the Corporation’s 2011 Long Term Incentive Stock Option Plan.
Equity Incentives that are performance based will immediately vest at the Target
Level, as defined in the current Incentive Plan. Stock Options shall be
exercisable for a period of the earlier of (a) one (1) year after termination or
(b) the expiration date of such Stock Options pursuant to their terms.
8.Change in Control. For purposes of this Agreement, a “Change in Control” shall
be deemed to have occurred if: (i) any person (as defined in Section 13(d) and
14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than fifty percent (50%) of the combined voting
power of the Corporation’s then outstanding securities, or (ii) there is a
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each


5

--------------------------------------------------------------------------------




case, unless, following such Business Combination, all or substantially all of
the individuals and entities who were the beneficial owners of outstanding
voting securities of the Corporation immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity which, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries).
If in connection with, or within two (2) years after, a Change in Control,
(i) the Corporation shall terminate the Employee’s employment other than for
cause (and other than due to his death or disability) or (ii) the Employee is
not retained in substantially the same or better role and at substantially the
same or better compensation level, and Employee’s primary work location is not
within twenty (20) miles of Bristol, Tennessee, all as prior to the Change in
Control, the Employee shall receive, in addition to the Corporation’s accrued
obligations with respect to Employee’s Base Salary and pro-rata portion of the
current year’s Cash Incentive and Equity Incentive at Target Level, as defined
in the current Incentive Plan, the following as severance, provided that
Employee agrees to, signs, and does not revoke a separation agreement presented
by the Corporation that includes standard terms such as a release of all claims
against the Corporation and reaffirms the restrictive covenants set forth in
Section 9 herein: (a) for a period of twenty-four (24) months following the date
of termination, continuation of Employee’s then-current Base Salary, which at
the Corporation’s option may be paid in the form of a lump-sum payment within
ninety (90) days of termination or over the course of twenty-four (24) months in
accordance with the Corporation’s normal payroll schedule, (b) two (2) times the


6

--------------------------------------------------------------------------------




average of the two (2) most recent Cash Incentive payments and Equity Incentive
awards received by the Employee, which payment (lump sum) and award shall be
made to Employee within ninety (90) days of termination, (c) a lump sum payment 
to the Employee equal to the cost of COBRA health insurance premiums (for
then-currently enrolled medical and dental policies and coverages) for
twenty-four (24) months following the date of termination, and (d) immediate
vesting in one hundred percent (100%) of any previously granted Equity
Incentives and Stock Options. Equity Incentives that are performance based will
immediately vest at the Target Level, as defined in the current Incentive Plan.
Stock Options shall be exercisable for a period of the earlier of (i) one
(1) year after termination due to Change in Control, as set forth in this
Section 8 or (ii) the expiration date of such Stock Options pursuant to their
terms. If any of the provisions of this Section 8 come into effect, the
Corporation and the Employee agree to notify the Committee immediately in
writing.
9.     Restrictive Covenants.
(a)    Non-Competition. Employee agrees during the term of employment and for a
period of one (1) year after his employment terminates for any reason, the
Employee will not, directly or indirectly (such as through a separate entity)
without the prior written approval of the Board, become an officer, employee,
consultant, agent, partner, director, shareholder or owner of beneficial
interests in or of any following business enterprises:
(i)    a business enterprise which competes with the Corporation and its
subsidiaries/affiliates for customers, orders, supply sources, or contracts (a)
in the continental United States, and (b) in those businesses in which the
Corporation and its affiliates were engaged on the date his employment
terminated, unless, Employee’s activities for such business enterprise are
limited in


7

--------------------------------------------------------------------------------




such a way that Employee is not engaged, directly or indirectly, in competition
with the Corporation or its affiliates for customers, orders, supply sources or
contracts, or
    (ii)    a Target Company.


As used herein, “Target Company” means any business enterprise wherever located
and of whatever type (including without limitation a business not currently
competitive with the Corporation or its subsidiaries) which during the six (6)
months immediately preceding the termination or other cessation of the
Employee’s employment with the Corporation either was (i) in discussions with
the Corporation or its subsidiaries regarding a merger with the Corporation or
any of its subsidiaries, or (ii) in discussions with the Corporation or its
subsidiaries regarding their purchase of some or all of the Target Company’s
equity interests (including stock or limited liability company interests) or a
material part of its assets or, alternatively, regarding their sale to the
Target Company of some or all of the Corporation’s or its subsidiaries’ equity
interests (including stock or limited liability company interests) or a material
part of their respective assets; or (iii) identified by management employees of
the Corporation or its subsidiaries as a potential business with which the
Corporation or its subsidiaries will investigate for the purpose of potentially
engaging in one or more of the activities described in subsections (i) and (ii)
of this definition.
Further, passive ownership (not to exceed 5% of the total outstanding stock) of
any publicly traded company will not in itself violate the provisions of this
Section 9.
(b)    Non-Solicitation. Employee agrees that while employed by the Corporation
and for a period of eighteen (18) months following Employee’s termination by or
resignation from the Corporation, Employee will not, directly or indirectly, for
Employee’s own benefit or for the benefit of any other person or entity,
solicit, attempt to solicit, divert, or attempt to divert business from any
customers, clients, or suppliers of the Corporation (or any of its subsidiaries)
which were


8

--------------------------------------------------------------------------------




contacted by, solicited by, marketed to, or served by the Corporation during the
two (2) year period immediately preceding Employee’s resignation or termination.
Employee further agrees that while employed by the Corporation and for a period
of eighteen (18) months following Employee’s termination by or resignation from
the Corporation, Employee will not, directly or indirectly, on Employee’s own or
on behalf of a third party, recruit, hire, or in any manner induce or assist in
the inducement of any other employee of the Corporation away from the
Corporation’s employ or from the faithful discharge of such employee’s
obligations to serve the Corporation’s interests. For purposes of this
paragraph, “employee” shall mean any individual employed by the Corporation (or
any of its subsidiaries) on the last day of Employee’s employment or at any time
within the one (1) year period prior to the last day of Employee’s employment
with the Corporation. The foregoing restriction will not apply to the employment
of any employee of one party who, without notice or encouragement from the other
party, initiates contact themselves or responds to a non-directed, public,
general job advertisement.
(c)    Employee will not disclose during Employee’s employment or for a period
of ten (10) years thereafter to anyone other than persons to whom disclosure is
required in performance of Employee’s duties as an employee of the Corporation
or as required by law, any trade secrets or other information obtained while
employed by the Corporation which Employee knows, or in the exercise of
reasonable judgment should know, the disclosure of which would be damaging to or
adverse to the interests of the Corporation. In accordance with 18 USC §
1833(b), nothing herein shall prohibit the Employee, and Employee shall have no
criminal or civil liability, from confidentially disclosing trade secret
information to a government official or attorney solely to report (or to respond
to an investigation concerning) a suspected violation of law or from disclosing


9

--------------------------------------------------------------------------------




trade secret information in a document filed in a legal proceeding so long as
that document is filed under seal.
Employee acknowledges that the Corporation and its subsidiaries/affiliates are
leaders in the chemical and metals industries in which they operate, and they
have substantial customer relationships throughout the continental United
States. Therefore, Employee agrees the geographic scope of Employee’s
restrictive covenant obligations is fair and reasonable. The provisions of this
Section 9 shall survive any termination of this Agreement and shall be binding
on the Employee notwithstanding any termination of cessation of his employment
with the Corporation (including any termination pursuant to Sections 6, 7 and 8
above).
10.     Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision
hereof.
11.     Mediation. Each party hereby agrees that before initiating any
litigation, the parties shall first attempt to resolve their dispute through the
means of non-binding mediation using a qualified and experienced third-party
mediator in Richmond, Virginia. The costs of such mediation shall be equally
divided between the parties. In the course of mediation, the parties agree to
exchange such information as is reasonably necessary and relevant to the issues
being mediated. If such mediation is unsuccessful, after a good faith attempt by
both parties, then either party shall have the right to initiate litigation in
the appropriate court as provided herein. In such event, no part of the
mediation, including the statements made by the parties or the mediator shall be
admissible against either party in the litigation. In the event a party seeks
injunctive relief, specific performance or in the event of an approaching
deadline prescribed by any applicable statute of limitation, then there shall be
no requirement that such party utilize the mediation process referred to herein.


10

--------------------------------------------------------------------------------




12.     Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing, and if sent by registered or
certified mail or overnight mail by a recognized national carrier, to his
residence in the case of Employee, or to its Corporate Office in the case of the
Corporation.
13.     Benefit. This Agreement, in accordance with its terms and conditions,
shall inure to the benefit of and be binding upon the Corporation, its
successors and assigns, including but not limited to any corporation which may
acquire all or substantially all of the Corporation’s assets and business, or
with or into which the Corporation may be consolidated or merged, and Employee,
his heirs, executors, administrators, and legal representatives, provided that
the obligations of the Employee hereunder may not be delegated. Employee agrees,
however, that any Change of Control shall not be deemed a termination hereunder,
subject to the provisions of Section 8 herein.
14.     Choice of Law; Choice of Jurisdiction. This Agreement shall be construed
in accordance with and governed by the laws of the Commonwealth of Virginia
without giving effect to any choice-of-law provision or rule that would cause
the application of the laws of any other jurisdiction. In all court proceedings
brought in connection with this Agreement, the parties hereto irrevocably
consent to non-exclusive personal jurisdiction by, and venue in, the Circuit
Court of the County of Henrico, Virginia, and the United States District Court
for the Eastern District of Virginia, Richmond Division (to the extent such
court has subject matter jurisdiction). Each party waives any right to object to
such jurisdiction. Each party hereby waives its right to a trial by jury.  In
any litigation between the parties in connection with this Agreement, the
substantially prevailing party shall be entitled to recover its reasonable
attorneys’ fees and other costs of litigation in such proceeding from the
substantially non-prevailing party.


11

--------------------------------------------------------------------------------




15.    At Will Employment. Employee is an at-will employee of the Corporation.
Nothing in this Agreement shall confer upon Employee any right to continue in
the employ of the Corporation or shall in any way affect the right and power of
the Corporation to terminate the employment of the Employee at any time with or
without assigning a reason therefor to the same extent as the Corporation might
have done absent this Agreement. Nothing in this Agreement gives rise to a
contract for or guarantee of employment in any manner.
16.     Entire Agreement. This instrument contains the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes and
replaces all prior agreements related to the subject matter hereof, including
the Prior Agreement. It may not be changed orally, but only by an agreement in
writing.
17.    Severability. Any provision of this Agreement that is found to be
unenforceable in any court of the Commonwealth of Virginia or any other court or
authority of competent jurisdiction for any reason shall not affect the validity
of any other provisions contained in this Agreement.
18.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


[Signatures Appear on the Next Page]


12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year below written.
WITNESSES
SYNALLOY CORPORATION
 
 
 
                                            
As to Synalloy Corporation


By


Its:
                                                             
Craig C. Bram
 President and CEO


 
 
 
 
 
EMPLOYEE
 
 
 
______________________
As to Employee
 
                                                             
J. Kyle Pennington





13